





CITATION:
R. v. Edwards, 2011 ONCA 798



DATE: 20111216



DOCKET: C53924



COURT OF APPEAL FOR ONTARIO



Simmons, Blair and Hoy JJ.A.



BETWEEN



Her MajestyThe Queen



Respondent



and



Paul King Edwards



Appellant



Breese Davies, duty counsel

Paul Edwards, in person



Scott Latimer, for the respondent



Heard and released orally:  December 13, 2011



On appeal from conviction entered by Justice W. Salmers of the
          Superior Court of Justice dated March 16, 2011 and sentence imposed on May 2,
          2011.



ENDORSEMENT



[1]

The Crown concedes that the trial judge erred in
    failing to give credit for pre-sentence custody during the period October 12,
    2010 to January 6, 2011 (86 days). In fairness to the trial judge, he was not
    aware that the appellants bail had been revoked on this charge during this
    period.

[2]

The trial judge gave the appellant one-for-one
    credit for two other periods of pre-sentence custody that total 60 days. The
    only reason the trial judge gave for departing from the usual practice of
    giving two-for-one credit was the fact that the appellant had been charged with
    breach of recognizance. However, that charge was withdrawn. The trial judge
    therefore erred in failing to give two-for-one credit for the first of these
    periods (30 days). The accused only asked for one-for-one credit for the second
    of these periods (30 days). The trial judge did not therefore err in giving
    one-for-one credit for that period.

[3]

On appeal, the Crown argues that
    one-for-one credit should apply to the entire period of pre-sentence custody
    because the sentence the trial judge arrived at after giving credit for
    pre-sentence custody was otherwise fit. We reject this submission. The sentence
    the trial judge had decided to impose before giving credit for pre-sentence
    custody was a fit sentence. In our view, the appellant is entitled to
    appropriate credit for his pre-sentence custody.

[4]

Accordingly, l
eave to
    appeal is granted, the appeal is allowed and the sentence is reduced by 202
    days.

[5]

The appellant abandoned his conviction appeal on
    November 15, 2011.


Signed:           Janet
    Simmons J.A.

R.
    A. Blair J.A.


    Alexandra Hoy J.A.


